UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-34688 Tengion, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0214813 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2900 Potshop Lane, Suite 100 East Norriton, PA 19403 (610) 292-8364 (Address of principal executive offices) (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer, as defined in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer oNon-accelerated filer oSmaller reporting company x Indicate by check mark whether the registrant is a shell company, as defined in Rule 12b-2 of the Exchange Act. Yes oNo x As of May 10, 2011 there were 23,476,859 shares of the registrant’s common stock outstanding. TENGION, INC. FORM 10-Q INDEX Part I.Financial Information Item 1. Financial Statements Condensed Balance Sheets 1 Condensed Statements of Operations 2 Condensed Statements of Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) 3 Condensed Statements of Cash Flows 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 22 Item 4. Controls and Procedures 22 Part II.Other Information Item 1. Legal Proceedings 23 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 25 Signature Page 26 NOTE REGARDING COMPANY REFERENCES Throughout this report, "Tengion", the "Company," "we," "us" and "our" refer to Tengion, Inc. NOTE REGARDING TRADEMARKS Tengion® and the Tengion logo® are our registered trademarks and Tengion Neo-Urinary Conduit™, Tengion Neo-Kidney™, Tengion Neo-Kidney Augment™, Tengion Neo-Vessel™, Tengion Neo-Vessel Replacement™, Tengion Neo-Bladder Replacement™, Neo-Bladder Augment™, Tengion Organ Regeneration Platform™ and Organ Regeneration Platform™ are our trademarks. Other names are for informational purposes only and may be trademarks of their respective owners. - i - PART I. FINANCIAL INFORMATION Item 1. Financial Statements. TENGION, INC. (A Development-Stage Company) CONDENSED BALANCE SHEETS (unaudited) December 31, March 31, ASSETS Current assets: Cash and cash equivalents $ $ Deferred equity offering costs — Prepaid expenses and other Total current assets Property and equipment, net of accumulated depreciation of $19,830,473 and $20,941,628 as of December 31, 2010 and March 31, 2011, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Current portion of long-term debt $ $ Current portion of lease liability — Accounts payable Accrued expenses Warrant liability — Other current liabilities Total current liabilities Long-term debt Lease liability — Other liabilities Total liabilities Commitments and contingencies (note 12) — — Stockholders’ equity: Common stock, $0.001 par value; 90,000,000 shares authorized; 12,385,793, and 23,471,249 shares issued and outstanding at December 31, 2010 and March 31, 2011, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these financial statements. - 1 - TENGION, INC. (A Development-Stage Company) CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Period from July10, 2003 (inception) through March 31, 2011 Operating expenses: Research and development $ $ $ General and administrative Depreciation Other expense — Total operating expenses ) ) ) Interest income Interest expense ) ) ) Change in fair value of warrant liability Net loss $ ) $ ) $ ) Accretion of redeemable convertible preferred stock to redemption value ) — Net loss attributable to common stockholders $ ) $ ) Basic and diluted net loss attributable to common stockholders per share $ ) $ ) Weighted average common stock outstanding- basic and diluted The accompanying notes are an integral part of these financial statements. - 2 - TENGION, INC. (A Development-Stage Company) CONDENSED STATEMENTS OF REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS’ EQUITY (DEFICIT) (unaudited) Stockholders' equity (deficit) Redeemable convertible preferred stock Common stock Additional paid-in capital Deferred compensation Deficit accumulated during the development stage Total Shares Amount Shares Amount Balance, July 10, 2003 — $ — — $ — $ — $ — $ — $ — Issuance of common stock to initial stockholder — — ) — — 1 Effect of reverse stock split (see Note 3) — — ) ) — — — Net loss — ) ) Balance, December 31, 2003 — — ) — ) ) Issuance of Series A Redeemable Convertible Preferred stock at $1.61683 per share, net of expenses — Conversion of notes payable, including interest — Issuance of restricted common stock to employees and nonemployees — — ) — Issuance of common stock to consultants — Issuance of common stock to convertible noteholders — — 93 — — Issuance of options to purchase common stock to consultants for services rendered — ) — — Amortization of deferred compensation — Change in value of restricted common stock subject to vesting — ) — — Accretion of Series A Redeemable Convertible Preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2004 ) ) ) Issuance of Series A Redeemable Convertible Preferred stock at $1.61683 per share, net of expenses — Issuance of restricted common stock to employees and nonemployees at $2.32 per share — — 60 ) — Issuance of warrants to purchase preferred stock to noteholders — Issuance of options to purchase common stock to consultants for services rendered — ) — — Amortization of deferred compensation — Accretion of Series A Redeemable Convertible Preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2005 $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. - 3 - TENGION, INC. (A Development-Stage Company) CONDENSED STATEMENTS OF REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS’ EQUITY (DEFICIT) (unaudited) (continued) Stockholders' equity (deficit) Redeemable convertible preferred stock Common stock Additional paid-in capital Deferred compensation Deficit accumulated during the development stage Total Shares Amount Shares Amount Issuance of Series B Redeemable Convertible Preferred stock at $1.82 per share, net of expenses $ — $ — $ — $ — $ — $ — Issuance of restricted common stock to employees — — 3 47 — — 50 Issuance of common stock upon exercise of options — — 4 — — Repurchased nonvested restricted stock — — ) ) ) — — ) Reclassification of deferred compensation — ) — — Reclassification of warrants to purchase preferred stock — ) — — ) Stock-based compensation expense — Accretion of Series A and Series B Redeemable Convertible Preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2006 — ) ) Issuance of Series C Redeemable Convertible Preferred stock at $1.82 per share, net of expenses — Issuance of common stock upon exercise of options — — 16 — — Repurchased vested restricted stock — — ) (5 ) ) — — ) Stock-based compensation expense — Accretion of Series A, Series B, and SeriesC Redeemable Convertible Preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2007 — ) ) Issuance of Series C Redeemable Convertible Preferred stock at $1.82 per share, net of expenses — Issuance of common stock upon exercise of options — — 8 — — Repurchased vested restricted stock — — ) (1 ) ) — — ) Stock-based compensation expense — Accretion of Series A, Series B, and SeriesC Redeemable Convertible Preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2008 — ) ) Issuance of common stock upon exercise of options — — 20 — — Stock-based compensation expense — Accretion of Series A, Series B, and SeriesC Redeemable Convertible Preferred stock to redemption value — ) ) Net loss — ) ) Balance, December 31, 2009 $ — $ ) $ ) The accompanying notes are an integral part of these financial statements. - 4 - TENGION, INC. (A Development-Stage Company) CONDENSED STATEMENTS OF REDEEMABLE CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS’ EQUITY (DEFICIT) (unaudited) (continued) Stockholders' equity (deficit) Redeemable convertible preferred stock Common stock Additional paid-in capital Deferred compensation Deficit accumulated during the development stage Shares Amount Shares Amount Total Issuance of common stock upon exercise of options — $ — $ 32 $ $ — $ — $ Stock-based compensation expense — Accretion of Series A, Series B, and SeriesC Redeemable Convertible Preferred stock to redemption value — ) ) Conversion of preferred stock to common stock ) ) — — Conversion of preferred stock warrants to common stock warrants — Proceeds from initial public offering, net of offering expenses — Net loss — ) ) Balance, December 31, 2010 — — — ) Proceeds from equity financing, net of offering expenses — Issuance of warrants to purchase common stock in connection with equity financing — ) — — ) Issuance of common stock upon exercise of options — — 6 — — Issuance of warrants to purchase common stock in connection with debt financing — Stock-based compensation expense — Net loss — ) ) Balance, March 31, 2011 — $ — $ $ $ — $ ) $ The accompanying notes are an integral part of these financial statements. - 5 - TENGION, INC. (A Development-Stage Company) CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, Period from July10, 2003 (inception) through March 31, 2011 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Change in fair value of warrant liability ) ) ) Change in value of lease liability — Loss on disposition of property and equipment — Amortization of net discount on short-term investments — — ) Noncash interest expense Noncash rent expense (income) ) Stock-based compensation expense Changes in operating assets and liabilities: Prepaid expenses and other assets ) ) ) Accounts payable ) Accrued expenses and other ) ) Net cash used in operating activities ) ) ) Cash flows from investing activities: Purchases of short-term investments ) — ) Sales and redemption of short-term investments — Cash paid for property and equipment ) ) ) Proceeds from the sale of property and equipment — — Net cash provided by (used in) investing activities ) ) Cash flows from financing activities: Proceeds from sales of redeemable convertible preferred stock and warrants, net — — Proceeds (offering costs) from sales of common stock and warrants, net ) Repurchase of restricted stock — — ) Proceeds from long-term debt, net — Payments on long-term debt ) ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period — Cash and cash equivalents, end of period $ $ $ Supplemental cash flow disclosures: Noncash investing and financing activities: Conversion of note principal to redeemable convertible preferred stock $ — $ — $ Convertible note issued to stockholder for consulting expense — — Fair value of warrants issued with long-term debt — Fair value of warrants issued with sale of common stock — Noncash property and equipment additions 70 70 The accompanying notes are an integral part of these financial statements. - 6 - Tengion, Inc. (A Development-Stage Company) Notes to Condensed Financial Statements (unaudited) (1) Background Tengion, Inc. is a regenerative medicine company incorporated in Delaware on July10, 2003. The Company is focused on discovering, developing, manufacturing and commercializing a range of neo-organs, which it defines as products composed of living cells, with or without synthetic or natural materials, implanted into the body to incorporate, replace or regenerate a damaged tissue or organ.The Company currently creates these functional neo-organs using a patient’s own cells, or autologous cells, in conjunction with its Organ Regeneration Platform.Building on clinical and preclinical experience, the Company is leveraging its Organ Regeneration Platform to develop the Neo-Urinary Conduit for bladder cancer patients who are in need of a urinary diversion. The Company intends to develop its technology to address unmet medical needs in urologic, renal, and other diseases and disorders.The Company operates as a single business segment. (2) Development-Stage Risks and Liquidity The Company has incurred losses since inception and has a deficit accumulated during the development stage of $218,212,790 as of March 31, 2011, including $48,387,024 of cumulative accretion on redeemable convertible preferred stock through April 2010.The Company anticipates incurring additional losses until such time, if ever, that it can generate significant sales of its therapeutic product candidates currently in development or enters into cash flow positive business development transactions. In March 2011, the Company closed a private placement transaction, pursuant to which the Company received net proceeds of approximately $28.9million.In March 2011, the Company also refinanced its working capital loan.See Notes 8 and 9 for additional information.Following completion of these financing activities and based upon its current expected level of operating expenditures and debt repayment, and assuming it is not required to settle any outstanding warrants in cash, the Company expects to be able to fund its operations through May 2012.The Company continues to explore external financing alternatives, including entering into collaborative agreements, that will be needed to fund its operations and to commercially develop its products. In the event financing is not obtained, the Company could pursue headcount reductions and other cost cutting measures to preserve cash as well as explore the sale of selected assets to generate additional funds.There is no assurance that such financing will be available when needed or, if available, on terms acceptable to the Company. Operations of the Company are subject to certain risks and uncertainties, including, among others, uncertainty of product candidate development; technological uncertainty; dependence on collaborative partners; uncertainty regarding patents and proprietary rights; comprehensive government regulations; having no commercial manufacturing experience, marketing or sales capability or experience; and dependence on key personnel. (3) Basis of Presentation and Reverse Stock Split The accompanying unaudited financial statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnote disclosures required by GAAP for complete consolidated financial statements. In the opinion of management, all adjustments (consisting only of normal recurring adjustments) considered necessary for a fair presentation have been included. These financial statements should be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form10-K for the year ended December 31, 2010, as amended, filed with the Securities and Exchange Commission (SEC). The results of the Company’s operations for any interim period are not necessarily indicative of the results of operations for any other interim period or full year. A reverse stock split of the Company’s common stock was effective March 24, 2010 at a ratio of one share for every 14.5 shares previously held.All common share and per-share data included in these financial statements reflect such reverse stock split. - 7 - Tengion, Inc. (A Development-Stage Company) Notes to Condensed Financial Statements (unaudited) (continued) (4) Use of Estimates The preparation of financial statements, in accordance with accounting principles generally accepted in the United States of America, requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period.Actual results could differ from those estimates. (5) Net Loss Per Share Basic and diluted net loss per common share is determined by dividing net loss attributable to common stockholders by the weighted-average common shares outstanding less the weighted-average shares subject to repurchase during the period.For all periods presented, the outstanding shares of redeemable convertible preferred stock, common stock options, and preferred and common warrants have been excluded from the calculation because their effect would be anti-dilutive.Therefore, the weighted-average shares used to calculate both basic and diluted loss per share are the same. The following potentially dilutive securities have been excluded from the computations of diluted weighted-average shares outstanding as of March 31, 2010 and 2011, as they would be anti-dilutive: March 31, Shares of redeemable convertible preferred stock — Shares underlying options outstanding Shares underlying warrants outstanding Unvested restricted stock — (6) Fair Value of Financial Instruments As of December 31, 2010 and March 31, 2011, the carrying amounts of financial instruments held by the Company, which include cash equivalents, prepaid expenses and other current assets, accounts payable, and accrued expenses, approximate fair value due to the short-term nature of those instruments.In addition, the carrying value of the Company’s debt instruments, which do not have readily ascertainable market values, approximate fair value, given that the interest rates on outstanding borrowings approximate market rates.See below and Note 10 for a discussion of the fair value of warrants. Fair value guidance requires fair value measurements be classified and disclosed in one of the following three categories: · Level 1: Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; · Level 2: Quoted prices in markets that are not active, or inputs which are observable, either directly or indirectly, for substantially the full term of the asset or liability; · Level 3: Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (i.e., supported by little or no market activity). - 8 - Tengion, Inc. (A Development-Stage Company) Notes to Condensed Financial Statements (unaudited) (continued) The following fair value hierarchy table presents information about each major category of the Company’s financial assets and liability measured at fair value on a recurring basis as of December 31, 2010 and March 31, 2011. Fair value measurement at reporting date using Quoted prices in active markets for identical assets (Level 1) Significant other observable inputs (Level 2) Significant unobservable inputs (Level 3) Total At December 31, 2010: Assets: Cash and cash equivalents $ $
